YOUNG, Justice.
Appellant pled not guilty to the offense of attempted capital murder. He was found guilty and the jury assessed punishment at ten years confinement in the Texas Department of Corrections.
Appellant’s counsel has filed a brief in which he has concluded that the appeal is frivolous and without merit. Counsel reports that after a diligent review of the record, he was unable to advance any grounds which would arguably support reversal. Appellant’s counsel does set out one possible ground of error, but admits that no authority could be found to substantiate the point.
A copy of counsel’s brief has been delivered to the appellant, but, no pro se brief has been filed.
We have reviewed the record and agree that the appeal is without merit. Furthermore, we have found no fundamental error. We do, however, commend appellant’s counsel for his frank evaluation of the record. Such candor and forthrightness before an appellate court is refreshing.
The judgment of the trial court is affirmed.